F I L E D
                                                         United States Court of Appeals
                                                                  Fifth Circuit
                 IN THE UNITED STATES COURT OF APPEALS         March 27, 2003
                         FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 02-41412
                           Summary Calendar



CLINT EDWARD CLARK,

                                      Petitioner-Appellant,

versus

ERNEST V. CHANDLER, Warden,

                                      Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                           (1:00-CV-571)
                       --------------------

Before DAVIS, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Petitioner-Appellant Clint Edward Clark, federal prisoner #

29919-004, was convicted of bank robbery and sentenced to 262

months’ imprisonment.    He appeals the dismissal of his 28 U.S.C. §

2241 petition.    He argued that the Bureau of Prisons violated his

right to privacy by disclosing personal medical information and

that it maintained records containing erroneous information in

violation of 5 U.S.C. § 522a(e)(5) and § 522a(g).



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     The district court’s determination that claims like Clark’s

are cognizable only under 42 U.S.C. § 1983, not under 28 U.S.C. §

2241, is correct.   Thus, the court’s dismissal of his petition for

failure to state a claim was not error.   See Carson v. Johnson, 112

F.3d 818, 820 (5th Cir. 1997).    Neither is Clark’s claim that he

was erroneously sentenced as a career offender cognizable under 28

U.S.C. § 2241.   See Tolliver v. Dobre, 211 F.3d 876, 877 (5th Cir.

2000).   The district court’s dismissal of Clark’s petition is

AFFIRMED.




                                               S:\OPINIONS\UNPUB\02\02-41412.0.wpd
                                                                 4/29/04 12:07 pm




                                 2